United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 04-10751
                            c/w No. 04-10753
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

RAUL AGUERO-ROJAS,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:97-CR-12-ALL-H
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

Raul Aguero-Rojas (Aguero) has requested leave to withdraw and

has filed briefs as required by Anders v. California, 386 U.S.

738 (1967).     Aguero was notified of the FPD’s motion and has not

filed a response.     Our independent review of the briefs and the

record discloses no nonfrivolous issues for appeal.       Accordingly,

the FPD’s motion for leave to withdraw is GRANTED, the FPD is

excused from further responsibilities, and Aguero’s appeal is

DISMISSED.     See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.